DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Pursuant to the applicant’s response filed 03 October 2022, the amendments to the claims have been entered into the application.  Claims 26, 29, 36, and 46-59 are currently pending in the application.  The section 112 rejection from the previous action mailed 03 June 2022 have been overcome by the amendments and are hereby withdrawn.  The priority of the application has been reconsidered in light of the amendments to the claims and are addressed below.  Based on the effective filing date of the claimed subject matter being 26 February 2016, the rejections are maintained as presented below.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application Nos. 62/176,670 and 62/262,264, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The claims are not supported by the provisional applications; therefore, the claims are given their earliest effective filing dates based on the claim limitations being properly disclosed in the prior filed applications as follows: the subject matter of the claims appear to be disclosed in application 15/055,392 having an effective filing date of 26 February 2016.
Note: The language in the earlier filed provisional applications each state “7. The aerial capturing/ arresting system (the “Spider’) may be capable of a single net launch, or may have multiple net launching capabilities. 8. The aerial capturing/ arresting system (the “Spider’) may be mounted in such a way that allows launching the net forward, backward, to either side, up, down, or any combination thereof to allow a net launch in any direction from the platform.”  The provisional applications state clearly that the net launcher may be mounted to allow launching the net forward, backward, to either side, up, down, or any combination thereof.  The list of directions is provided in the alternative and does not require the launcher to be mounted to allow launch in all the listed directions.  Further, based on this language, there is no indication that the launching device is mounted with an ability to move, and that multiple launchers could be used to allow launching in any direction from the platform. These descriptions do not provide support for a single launcher that can be launched in all the directions combined as is currently claimed. Again, the examiner notes that the claims require the unmanned aerial vehicle to be flying, therefore, the earlier filed provisional applications do not provide support for all of the limitations in the body of the claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 26, 29, 36, 46-51, 53-54, 57, and 59 is/are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by U.S. Patent 10,005,556 issued to Rastgaar Aagaah et al (Rastgaar).
Regarding claim 26, Rastgaar discloses a method of disabling a target unmanned aerial vehicle using another unmanned aerial vehicle while both are flying (See Title and Figures, clearly illustrated), the method comprising the step of: mounting a net launch device in such a way that allows launching the net forward, backward, to either side, up, down, and combinations thereof (See at least Column 4 Line 52-Col. 5 Line 4): aiming the net launch device mounted on a first unmanned aerial vehicle at a target unmanned aerial vehicle; and launching a net from the net launch device at the target unmanned aerial vehicle with the entire body of the net moving away from the net launch device (See entire specification and figures, all aspects clearly disclosed and/or illustrated).
Regarding claim 29, Rastgaar discloses a method of disabling a target unmanned aerial vehicle using another unmanned aerial vehicle while both are flying, the method comprising the step of: mounting a net launch device in such a way that allows launching the net forward, backward, to either side, up, down, and combinations thereof: aiming the net launch device mounted on a first unmanned aerial vehicle that is flying in a forward direction at a target unmanned aerial vehicle located in front of the first unmanned aerial vehicle; and launching a net from the net launch device at the target unmanned aerial vehicle with the entire body of the net moving away from the net launch device in a forward direction with respect to the first unmanned aerial vehicle (See previous rejections, and entire specification and figures, all aspects clearly disclosed and/or illustrated).
Regarding claim 36, Rastgaar further discloses the step of activating the launching step manually by a remote user (See at least claim 12 and at least Col. 3 Lines 17-37).
Regarding claim 46, Rastgaar further discloses the step of launching the net through a remote controlled system (See at least Col. 3 Lines 17-37).
Regarding claim 47, Rastgaar further discloses the step of launching the net through an autopilot system (See at least Col. 3 Lines 17-37).
Regarding claim 48, Rastgaar further discloses the step of launching the net through a sensor system (See at least Col. 3 Lines 17-37).
Regarding claim 49, Rastgaar discloses a method of disabling a target unmanned aerial vehicle using another unmanned aerial vehicle while both are flying, the method comprising the step of: mounting a net launch device in such a way that allows launching the net forward, backward, to either side, up, down, and combinations thereof: aiming the net launch device mounted on a first unmanned aerial vehicle that is flying in a forward direction at a target unmanned aerial vehicle located in front of the first unmanned aerial vehicle; launching a net from the net launch device at the target unmanned aerial vehicle with the entire body of the net moving away from the net launch device in a forward direction with respect to the first unmanned aerial vehicle; capturing the target unmanned aerial vehicle with the net; and after the target unmanned aerial vehicle has been captured, continuing to fly the first unmanned aerial vehicle (See previous rejections, and entire specification and figures, all aspects clearly disclosed and/or illustrated).
Regarding claim 50, Rastgaar further discloses wherein the net is tethered to the first unmanned aerial vehicle and further comprising the step dragging and lifting the target unmanned aerial vehicle with the first unmanned aerial vehicle from one location to another location (See at least Col. 3 Lines 17-37).
Regarding claim 51, Rastgaar further discloses the step of releasing the net from the first unmanned aerial vehicle (See at least Col. 3 Lines 17-37).
Regarding claim 53, Rastgaar discloses a method of disabling a target unmanned aerial vehicle using another unmanned aerial vehicle while both are flying, the method comprising the step of: mounting a net launch device in such a way that allows launching the net forward, backward, to either side, up, down, and combinations thereof: aiming the net launch device mounted on a first unmanned aerial vehicle that is flying in a forward direction at a target unmanned aerial vehicle located in front of the first unmanned aerial vehicle; launching a net from the net launch device at the target unmanned aerial vehicle with the entire body of the net moving away from the net launch device in a forward direction with respect to the first unmanned aerial vehicle; and wherein the net is tethered to the first unmanned aerial vehicle and further comprising the steps of capturing the target unmanned vehicle with the net and then dragging and lifting the target unmanned aerial vehicle with the first unmanned aerial vehicle from one location to another location (See previous rejections, and entire specification and figures, all aspects clearly disclosed and/or illustrated).
Regarding claim 54, Rastgaar further discloses wherein the net is tethered to the first unmanned aerial vehicle and further comprising the step of releasing the net from the first unmanned aerial vehicle after the net has been launched (See at least Col. 3 Lines 17-37).
Regarding claim 57, Rastgaar further discloses the step of providing the first unmanned aerial vehicle in the form of a rotorcraft aircraft (See Figures, clearly illustrated).
Regarding claim 59, Rastgaar further discloses the step of mounting a plurality of net launch devices to the first unmanned aerial vehicle (See Figures, clearly illustrated).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 52 and 55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rastgaar in view of U.S. Patent 9,085,362 issued to Kilian et al (Kilian).
Regarding claim 52, Rastgaar discloses the claimed invention except for an aerodynamic retardation system attached to the net.
Kilian, a related prior art reference, discloses wherein the step of releasing the net from the first unmanned aerial vehicle further comprises the step of releasing the net with an aerodynamic retardation system attached to the net (603, See at least Figures 6-7C, clearly illustrated).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the noted teachings of Rastgaar with the noted teachings of Kilian.  The suggestion/ motivation for doing so would have been to prevent damage to the captured aerial vehicle upon release of the tether.
Regarding claim 55, Rastgaar discloses the claimed invention except for an aerodynamic retardation system attached to the net.
Kilian, a related prior art reference, discloses wherein the step of releasing the net from the first unmanned aerial vehicle further comprises the step of releasing the net with an aerodynamic retardation system attached to the net (603, See at least Figures 6-7C, clearly illustrated).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the noted teachings of Rastgaar with the noted teachings of Kilian.  The suggestion/ motivation for doing so would have been to prevent damage to the captured aerial vehicle upon release of the tether.
Claim(s) 56 and 58 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rastgaar in view of U.S. Pre-Grant Publication 2017/0356726 by Theiss et al (Theiss).
Regarding claim 56, Rastgaar does not disclose that the vehicle is a fixed wing aircraft, but does mention that other like vehicles can be utilized without departing from the scope of the invention.
Theiss, a related prior art reference, discloses the step of providing the first unmanned aerial vehicle in the form of a fixed wing aircraft (See at least Paragraph 0045).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the noted teachings of Rastgaar with the noted teachings of Theiss.  The suggestion/ motivation for doing so would have been to utilize an appropriate vehicle as suggested by Rastgaar with a reasonable expectation of success within the scope of the inventive concept.
Regarding claim 58, Rastgaar does not disclose that the vehicle is a ducted-fan aircraft, but does mention that other like vehicles can be utilized without departing from the scope of the invention
Theiss, a related prior art reference, discloses the step of providing the first unmanned aerial vehicle in the form of a ducted-fan aircraft (See at least Paragraph 0045).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the noted teachings of Rastgaar with the noted teachings of Theiss.  The suggestion/ motivation for doing so would have been to utilize an appropriate vehicle as suggested by Rastgaar with a reasonable expectation of success within the scope of the inventive concept.
Response to Arguments
The applicant has not argued the references used in the current rejections.  The applicant has argued that the claims require the net launcher to be mounted for movement during flight and as indicated in the priority section above, the examiner maintains that the supporting disclosure for such an embodiment appears first in the non-provisional application 15/055,392 having an effective filing date of 26 February 2016.  Therefore, the claims contain the same effective filing date as noted in the final rejection mailed 03 June 2022 and the rejections are maintained.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN C WEBER whose telephone number is (571)270-5377. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jonathan C Weber/Primary Examiner,
Art Unit 3641                                                                                                                                                                                                        
JONATHAN C. WEBER
Primary Examiner
Art Unit 3641